The agreement between Sherwood and the plaintiff did not constitute a sale of the property. It was a mere executory agreement for a pledge with authority to sell. As the plaintiff failed to obtain possession of the property, the pledge was not completed, and the transaction had no effect as against the defendant's attachment. Colby v. Cressey, 5 N.H. 237; Brown v. Wiggin, 16 N.H. 322; Wolcott v. Keith, 22 N.H. 196, 209.
Exception overruled.
BLODGETT, J., did not sit: the others concurred. *Page 202